DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2020 has been entered.
Response to Amendment
In the amendment dated 7/14/2020, the following has occurred: Claims 32 – 41 and 57 – 72 have been canceled; Claims 73 – 101 have been added.
Claims 1 – 31, and 42 – 56 have been previously canceled.
Claims 73 – 101 are pending.
Notice to Applicant
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 101
Claims 73 – 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 73 – 101), which recite steps of 
Claim 73
retrieving, by a computer system, scan data of a predetermined region of a patient's body, the scan data comprising a plurality of images of the predetermined region;
automatically analyzing, using the computer system, the scan data to determine a representative image from the plurality of images that is of interest to a physician;
automatically analyzing, using the computer system, the representative image to determine whether the representative image shows an abnormality relating to the patient's condition;
automatically performing, using the computer system, quantitative measurements on the representative image relating to the abnormality;
automatically generating, using the computer system, a study using the representative image and quantitative measurements;
retrieving, using the computer system, a historical study of the predetermined region of the patient's body;
automatically comparing, using the computer system, the study to the historical study to identify a change in the patient's condition;
automatically quantifying, using the computer system, the change between the study and the historical study;
automatically generating, using the computer system, a report based on the study and the quantified change between the study and the historical study; and
providing, using the computer system, the report to the physician, wherein the report comprises at least the representative image, the quantitative measurements and the quantified change between the study and the historical study.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 80, reciting particular aspects of how analzying may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer system amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification 74, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving amounts to mere data gathering, recitation of generating a report and providing  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 74 – 101, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 73 – 101; retrieving or providing, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); quantifying … change and generating … a report, e.g., electronic recordkeeping, Alice Corp.,
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 74 – 101, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields; claim 89, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 73 – 101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaminaga et al., U.S. Pre-Grant Publication 2007/ 0238963 in view of Bar-Aviv, U.S. Pre-Grant Publication 2009/ 0028403.
As per claim 73,
Kaminaga teaches a method comprising:
The Examiner notes that the specification is written in a very generic manor. The lack of specificity within the specification means that the claims are read in an extremely 
retrieving (figure 8, s10), 
by a computer system (figure 3), 
scan data of a predetermined region of a patient's body (paragraphs 127 and 128, series information obtained from the scan – “Predetermined region” could be something specific such as aorta or something generic such as chest.  Specification does not limit and the claim language is particularly open.), 
the scan data comprising a plurality of images of the predetermined region (figure 8, s9 – s11);
automatically analyzing (figure 8, s10),
using the computer system (figure 3), 
the scan data (Paragraphs 117 – 119, Key image information – in DICOM standard)
to determine a representative image from the plurality of images (Abstract, Key Image, paragraph 8 - a key image –image serving as a basis of diagnosis)
that is of interest to a physician (The Speciation does not state why an image is “of interest to a physician.”  Paragraphs 58, 78, 79, 145 states that the result of the determination is that these images are of 
automatically performing, using the computer system, quantitative measurements on the representative image relating to the abnormality (paragraph 203 - It is not specific what the “quantitative measurements” actually measure. They are “on the representative image” but not specifically what of the image. Nor do the measurements state what is being measured just that they have some sort of value. The Examiner reminds the Applicant that a DICOM file inherently has measurement information.);
automatically generating, using the computer system, a study (paragraph 132, searches and acquires a past image)
using the representative image and quantitative measurements (paragraph 132, past photographing information - The Specification does not disclose a study creation. Therefore, the Examiner almost included a new matter rejection.  However, as the limitation is broad enough to include almost anything, the Examiner did not. How the particular items are used is not claimed and is not disclosed.  All that is required is that there is a study and somehow the respective image and quantitative measurements exist.);
retrieving, using the computer system, a historical study of the predetermined region of the patient's body (paragraph 87, PACS server retrieves – The “study” again is not defined – The time frame is also not defined.  What makes it historic?  Is a scan in the morning historic to a scan taken in the afternoon? How long?  Pediatric vs Adult?);
automatically comparing, using the computer system, the study to the historical study to identify a change in the patient's condition (paragraph 110 breathing?  The Examiner 
automatically quantifying, using the computer system, the change between the study and the historical study (paragraph 107, reference distance and paragraph 108 reference correction-the quantified change does not have to be the same as the quantitative measurements – notice how this is not related to the unknown patient condition);
automatically generating, using the computer system, a report based on the study and the quantified change between the study and the historical study (paragraph 135, report creating unit – it should be clear that the specification provides zero guidance regarding what “based on” must be. Based on/ based upon or something like this infers a relationship between the inputs and the desired outputs.  That relationship is often an algorithm.  However, the breadth of this report means that a specific algorithm is not required.); and
providing, using the computer system, the report to the physician, wherein the report comprises at least the representative image, the quantitative measurements and the quantified change between the study and the historical study (paragraphs 135 – 140 report is created, including information related as described in paragraph 140 – it is noted that the limitation requires “providing” and does not state a specific way of providing. Having the report available within the PACS server is understood to be providing.).

Kaminaga does not explicitly teach the method however, Bar-Aviv further teaches the method comprising:
automatically analyzing (paragraph 265, estimation functions), 
using the computer system (paragraph 126), 
the representative image to determine whether the representative image shows an abnormality relating to the patient's condition (paragraphs 265 – 267 abnormality has been identified – “The Patient’s Condition” means what condition?  There is a potential antecedent basis issue here but broadly understood it could be any condition a patient is currently feeling.  It should be noted that “abnormality” is not defined but is left generic.  There is no standard provided for normal and so abnormality could be understood as a patient’s change from the patient’s normal.  The quantity of required change is not disclosed);

It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga.  One of ordinary skill in the art at the time of the invention would have added these features into Kaminaga with the motivation to analyze a source medical image of a body organ (Bar-Aviv, Abstract 636).
Although not claimed and disclosed, the Applicant references a standard called DICOM in paragraphs 4 and 86.  The Examiner suggest that the Applicant review a related standard called DICOM-SR (structured report) before proceeding.
As per claim 74, Kaminaga in view of Bar-Aviv teaches the method of claim 73 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method wherein the abnormality is determined using comparable images or severity range lookup tables based on the patient's condition (paragraph 268, correlate reference and source image).

As per claim 75, Kaminaga in view of Bar-Aviv teaches the method of claim 73 as described above.
Kaminaga does not explicitly teach however wherein the historical study comprises one or more historical images associated with the patient (paragraph 87, past image).
As per claim 76, Kaminaga in view of Bar-Aviv teaches the method of claim 73 as described above.
Kaminaga further teaches the method further comprising retrieving data from one or more additional information source (paragraphs 69 and 76 how and when the retrieving occurs is not claimed).

As per claim 77, Kaminaga in view of Bar-Aviv teaches the method of claim 76 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method wherein the one or more additional information source includes one or more of the following: news articles, or data from one or more additional patients (paragraph 160 reference collection).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga for the reasons as described above.
	The Examiner notes the optional claimed language with the “or.”  The claims directed toward the option not selected are not limiting.  Unless claimed, a process only occurs once.
As per claim 78, Kaminaga in view of Bar-Aviv teaches the method of claim 77 as described above.

However, adding information to a report is a matter of addition.  The process of adding information to a report was known and the result is predictable. 
It should also be stated that the information within a report is nonfunctional descriptive information. That is, a report is a collection of data with descriptive labels.  It is prima facie obvious to change the data labels within a report.  The process of substituting labels is known and the results are predictable.
As per claim 79, Kaminaga in view of Bar-Aviv teaches the method of claim 77 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method wherein the additional information is used to analyze the plurality of images associated with the patient (paragraphs 265 – 267).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga for the reasons as described above.
As per claim 80, Kaminaga in view of Bar-Aviv teaches the method of claim 73 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method further comprising detecting one or more medical conditions of the patient based on using the additional information to analyze the plurality of images associated with the patient (paragraph 261, detection of pathological indications).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga for the reasons as described above.
As per claim 81, Kaminaga in view of Bar-Aviv teaches the method of claim 80 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method further comprising providing an alert if parameters associated with the plurality of images fall within one or more boundary parameters, wherein the one or more boundary parameters associated with the plurality of images (paragraph 145, priority alert and alarming radiologist - Although paragraph 129 provides a specific example of a boundary parameter, what makes something a boundary parameter for the purposes of this invention is not disclosed.).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga for the reasons as described above.
As per claim 82, Kaminaga in view of Bar-Aviv teaches the method of claim 77 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method wherein the one or more additional patients shares one or more peer group attribute with the patient (paragraph 265 – 267 reference condition – what makes a peer is not claimed. It should also be noted that the list of peer features in paragraph 136 is broad enough to include all patients.  Further, sorting patients into groups is prima facie obvious. See MPEP 2144.04).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga for the reasons as described above.
As per claim 83, Kaminaga in view of Bar-Aviv teaches the method of claim 73 as described above.
Kaminaga further teaches the method wherein the report comprises diagnostic data (paragraphs 118 – 120  report into a PACS server - A DICOM report inherently contains diagnostic data).
As per claim 84, Kaminaga in view of Bar-Aviv teaches the method of claim 83 as described above.
Kaminaga further teaches the method wherein the diagnostic data comprises one or more of the following: volume, attributes, measurements, statistics, examples from one or more similar cases of an additional subject, and examples from one or more articles (paragraph 118, DICOM).
As per claim 85, Kaminaga in view of Bar-Aviv teaches the method of claim 73 as described above.
Kaminaga further teaches the method 
wherein the plurality of images are from a first time point (paragraph 145, current test), and 
wherein the historical study includes time-dependent attributes of one or more images of the patient from a second time point (paragraph 145 previous test and DICOM standard), wherein the second time point precedes the first time point (paragraph 145 current and previous).
As per claim 86, Kaminaga in view of Bar-Aviv teaches the method of claim 85 as described above.
Kaminaga further teaches the method comprising comparing time-dependent attributes of the set of images of the first time point with historical data and quantifying changes in time-dependent attributes between the first time point and the second time point (paragraphs 107 – 109 where the delta’s represent the change of position over time).
As per claim 87, Kaminaga in view of Bar-Aviv teaches the method of claim 86 as described above.
i.e. “enable,” and is therefore not limiting.  It is a conditional step that may or may not be performed.).
As per claim 88, Kaminaga in view of Bar-Aviv teaches the method of claim 83 as described above.
Kaminaga further teaches the method comprising extracting one or more time-dependent attributes from the diagnostic data (paragraph 118, time).
As per claim 89, Kaminaga in view of Bar-Aviv teaches the method of claim 82 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method comprising retrieving, from a memory location coupled to the processor, data sets associated with the one or more peer group attributes (paragraph 265 – 267 reference condition – The Examiner notes that these are computerized systems so everything is residing in some type of memory).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga for the reasons as described above.
As per claim 90, Kaminaga in view of Bar-Aviv teaches the method of claim 83 as described above.
Kaminaga in view of  Bar-Aviv do not explicitly teach the method comprising sorting the diagnostic data of the subject according to one or more of the following peer group attributes: age, gender, life style, habits, disease, and stage of disease.

As per claim 91, Kaminaga in view of Bar-Aviv teaches the method of claim 73 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method comprising designating an image priority, wherein the image priority is based on comparing each of the plurality of images to the plurality of images (paragraph 47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga for the reasons as described above.
As per claim 92, Kaminaga in view of Bar-Aviv teaches the method of claim 91 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method wherein the designating an image priority is further based on at least one of additional information and the historical study (paragraph 143 discussion of prioritization. Additional information could be sunspots, moon phase, computer operator mood, and patient birth temperature).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kaminaga for the reasons as described above.
As per claim 93, Kaminaga in view of Bar-Aviv teaches the method of claim 91 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method wherein the image priority includes a designation of high, medium, or low priority (paragraph 122, three priority levels).

Kaminaga in view of Bar-Aviv do not explicitly use priority levels of “high, medium, or low.”  However, this represents the sorting of the Bar-Aviv priority levels into groups which is prima facie obvious under MPEP 2144.04.  Further, the labels ascribed to the particular groups is a descriptor of the group.  Substituting one group label for another group label is a prima facie obvious substitution of labels. The process is known and the results are predictable.
As per claim 94 Kaminaga in view of Bar-Aviv teaches the method of claim 91 as described above.
Kaminaga in view of Bar-Aviv do not explicitly teach the method wherein the image priority includes a designation of a non-negative integer, wherein higher priority images are assigned a lower numerical value.
However, the act of designating is a step of ascribing a label to data.  Substituting one data label for another data label is prima facie obvious. The manner of substituting data labels is well known and the result is predictable.
Additionally, the step of “assigning” as claimed is a manual process.  This could be performed by applying a sticker or a piece of tape. It could also be performed by writing a note into a file.
Lastly, this is a prima facie obvious step of sorting data, MPEP 2144.04. 
As per claim 95, Kaminaga in view of Bar-Aviv teaches the method of claim 93 as described above.
Kaminaga does not explicitly teach however, Bar-Aviv further teaches the method comprising prioritizing the plurality of images (paragraphs 121, 122).

As per claim 96, Kaminaga in view of Bar-Aviv teaches the method of claim 94 as described above.
Kaminaga in view of Bar-Aviv further teaches the method as described above in claim 95.
As per claim 97, Kaminaga in view of Bar-Aviv teaches the method of claim 73 as described above.
Kaminaga in view of Bar-Aviv further teaches the method as described above in claim 91.
As per claim 98, Kaminaga in view of Bar-Aviv teaches the method of claim 97 as described above.
Kaminaga in view of Bar-Aviv further teaches the method as described above in claim 93.
As per claim 99, Kaminaga in view of Bar-Aviv teaches the method of claim 91 as described above.
Kaminaga in view of Bar-Aviv further teaches the method as described above in claim 91.
As per claim 100, Kaminaga in view of Bar-Aviv teaches the method of claim 83 as described above.
Kaminaga in view of Bar-Aviv further teaches the method as described above in claim 84. Broadly understood, many of the particular items are the same.  For example, volume is an attribute and volume is a measurement. Therefore, the DICOM header inherently includes measurements, attributes, and statistics. 
As per claim 101, Kaminaga in view of Bar-Aviv teaches the method of claim 83 as described above.
Kaminaga in view of Bar-Aviv further teaches the method as described above in claim 100.
Response to Arguments
Applicant’s arguments with respect to claims 32 – 41 and 57 – 72 have been considered but are moot because the claims have been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NEAL SEREBOFF/Primary Examiner, Art Unit 3626